Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the horn antenna comprising only one conductive radiating element, as recited by independent claims 1 and 15, a must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites third and fourth conductive radiating elements and should be changed to depend on claim 17 wherein the first and second conductive radiating elements are introduced.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean et al. (U.S. Publication No. 2005/0231436).
McLean, in figures 4 and 5, discloses:
Claims 1 and 19: An open-boundary horn antenna configured for use in a radio frequency (RF) anechoic test chamber, the horn antenna comprising: one or more conductive radiating elements (210); and an electromagnetic interference (EMI) suppressing material (220) covering at least a portion of a surface of the one or more conductive radiating elements such that the EMI suppressing material at least partially suppresses a surface current associated with the surface of the one or more conductive radiating elements during a test operation (para. [0048]).
Claim 2: wherein the EMI suppressing material at least partially suppresses the surface current associated with the surface of the one or more conductive radiating elements during the test operation such that a side lobe level of a radiation pattern associated with the horn antenna is reduced (para. [0048]).

Claims 4 and 20: wherein the one or more conductive radiating elements further comprise: a third conductive radiating element and a fourth conductive radiating element, the third conductive radiating element and the fourth conductive radiating element each having a vertical polarization (fig. 6; para. [0016]).
Claim 6: wherein the one or more conductive radiating elements have a curved horn shape (fig. 5).
Claim 7: wherein the horn antenna is operable over a range of frequencies spanning from 0.5 gigahertz (GHz) to 18 GHz (para. [0046]).
Claim 9: wherein a relative permeability of the EMI suppressing material is in a range from about 1 to about 6 (para. [0049]).
Claim 10: wherein a thickness of the EMI suppressing material is between about 1 millimeter and about 5 millimeters (para. [0050] discloses the magnetic material being a coating or sheets which, under the broadest reasonable interpretation, is interpreted as “about 1mm – about 5mm”).
Claim 11: wherein the EMI suppressing material comprises an elastomeric material (para. [0050]).
Claim 12: wherein the elastomeric material comprises silicone rubber (para. [0050]).
Claim 13: wherein the elastomeric material further comprises ferrite deposited throughout the silicone rubber (para. [0050]).



Claims 1-4, 6-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANKIELUN (U.S. Publication No. 2015/0035707).
TANKIELUN, in figure 2, discloses:
Claims 1 and 19: An open-boundary horn antenna configured for use in a radio frequency (RF) anechoic test chamber, the horn antenna comprising: one or more conductive radiating elements (12, 13); and an electromagnetic interference (EMI) suppressing material (20, 21, 22, 23) covering at least a portion of a surface of the one or more conductive radiating elements such that the EMI suppressing material at least partially suppresses a surface current associated with the surface of the one or more conductive radiating elements during a test operation (Since the structure of the prior art is substantially similar as the claimed invention, the claimed functional language must be inherent).
Claims 2 and 16: wherein the EMI suppressing material at least partially suppresses the surface current associated with the surface of the one or more conductive radiating elements during the test operation such that a side lobe level of a radiation pattern associated with the horn antenna is reduced (Since the structure of the prior art is substantially similar as the claimed invention, the claimed functional language must be inherent).
Claims 3 and 17: wherein the one or more conductive radiating elements comprise: a first conductive radiating element (one side of antenna 93, fig. 9) and a second conductive radiating element (other side of antenna 93, fig. 9), the first conductive radiating element and the second conductive radiating element each having a horizontal polarization (Since the antenna of fig. 9 is a quad-ridged horn antenna it is inherently orthogonally polarized in both vertical and horizontal directions).
Claims 4, 18 and 20: wherein the one or more conductive radiating elements further comprise: a third conductive radiating element (one side of antenna 94, fig. 9) and a fourth conductive radiating element (other side of antenna 94, fig. 9), the third conductive 
Claim 6: wherein the one or more conductive radiating elements have a curved horn shape (fig. 2).
Claim 7: wherein the horn antenna is operable over a range of frequencies spanning from 0.5 gigahertz (GHz) to 18 GHz (figs. 3-5).
Claim 8: wherein a relative permittivity of the EMI suppressing material is in a range from about 15 to about 45 (para. [0035]).
Claim 15: A system (fig. 9) for obtaining data indicative of performance of a test antenna positioned within a RF anechoic test chamber (101), the system comprising: a test antenna (102) disposed within the RF anechoic test chamber; and a horn antenna (100) disposed within the RF anechoic test chamber, the horn antenna configured to obtain data indicative of performance of the test antenna, the horn antenna comprising: one or more conductive radiating elements (12, 13); and an electromagnetic interference (EMI) suppressing material (20, 21, 22, 23) covering at least a portion of a surface of the one or more conductive radiating elements such that the EMI suppressing material at least partially suppresses a surface current associated with the surface of the one or more conductive radiating elements during a test operation (Since the structure of the prior art is substantially similar as the claimed invention, the claimed functional language must be inherent).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McLean et al.
Claim 5: McLean fails to disclose wherein the one or more conductive radiating elements each comprises aluminum.  Official notice is taken that it was well known to the person of ordinary skill in the art to use aluminum as an antenna conductor.  The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the antenna conductor of McLean with aluminum in or to have provided the requisite conductance to form the antenna. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845